Dismissed and Memorandum Opinion filed July 2, 2009







Dismissed
and Memorandum Opinion filed July 2, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00512-CV
____________
 
DAVID JAMES, Appellant
 
V.
 
THERESA CHANG, Appellee
 

 
On Appeal from the
281st District Court
Harris County,
Texas
Trial Court Cause
No. 2009-05762
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed March 26, 2009.  On June 18, 2009, appellant
filed a motion to dismiss the appeal.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Panel consists of Justices Anderson, Guzman and Boyce.